Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on March 24, 2021.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on March 24, 2021, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASTRI et al. (US 6,032,849).
With respect to claims 9-15, MASTRI et al. discloses a system comprising: a replaceable staple cartridge 34 supporting a plurality of staples 132 removably positioned within a plurality see diagram of Mastri et al. below), the cartridge 34 having a first integrally molded laterally extending rib 136 and an integrally molded second laterally extending rib 136 (extending from opposing tissue contacting surface of cartridge); a channel defined by a first sidewall 114 and second sidewall 116 configured to receive the replaceable staple cartridge 34, the first sidewall 114 of the channel including a first slot dimensioned to receive the first rib 136 and the second sidewall 116 of the channel including a second slot (see diagram below) configured to receive the second rib 136; distal from the first and second ribs 136, the cartridge further having a first laterally extending lug 138 received within a first cut-out of the first sidewall 114, and a second laterally extending lug 138 received within a second cut-out of the second sidewall 116.


    PNG
    media_image1.png
    409
    479
    media_image1.png
    Greyscale


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIOLA (US 5,439,155).
In reference to claims 18-20, VIOLA discloses a system comprising: a replaceable staple cartridge 114 supporting a plurality of staples, the cartridge 114 having a first integrally molded downwardly-protruding (figure 3) rib and tab 120 and a integrally molded second downwardly-protruding (figure 2) rib and tab 120; a channel (see diagram below) defined by a first and second sidewall configured to receive the replaceable staple cartridge 114, the first sidewall of the channel including a first receptacle 132 dimensioned to receive the first tab and the second sidewall of the channel including a second receptacle configured to receive the second tab (figures 2-3); proximal and distal (see diagram below) alignment keys/ribs 126 for the purpose of receiving a compatible staple cartridge 114 (column 3 lines 56-67); a first laterally-extending lug 144a and a second laterally-extending lug 144b integral with the cartridge 114 and received within a respective cutout 142 of the system 140 for the purpose of aligning the cartridge with an anvil 116, the lugs distal to the first and second downwardly-protruding tabs 120.


    PNG
    media_image2.png
    631
    545
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of SAVAGE et al. (US 5,584,425).

    PNG
    media_image3.png
    409
    481
    media_image3.png
    Greyscale

see diagram of Mastri et al. above) of each sidewall 114, 116.

    PNG
    media_image4.png
    561
    596
    media_image4.png
    Greyscale

see diagram of SAVAGE et al. figure 28 above); a channel 332 having sidewalls extending from a base, wherein a first and second receptacle appear to be positioned in the base of the channel (see diagram of SAVAGE et al. figure 34 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the channel of MASTRI et al. to include receptacles the base since the combined disclosures of SAVAGE et al. and MASTRI et al. suggest the equivalency in the art of replaceable staple cartridges to provide receptacles in either the sidewalls or the base of a channel for the purpose of securing the alignment of the cartridge within the channel of the system.
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of SAVAGE et al. (US 5,584,425) as applied to claim 1 above, and further in view of WALES et al. (US 7,213,736).
In reference to claim 2, the modified replaceable cartridge of MASTRI et al. includes a cartridge body with downwardly-protruding tabs that extend through receptacles of a base as claimed, but does not disclose the cartridge body to also include a pan.  WALES et al. teaches a replaceable cartridge comprising: a cartridge body 290 having protruding tabs (see diagram below) that are received within receptacles of a cartridge channel 18; and a pan 298 positioned around the cartridge body 290, wherein the pan 298 also has receptacles to receive tabs of the cartridge body (see diagram below).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the replaceable cartridge of MASTRI et al. . 

    PNG
    media_image5.png
    262
    396
    media_image5.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of SAVAGE et al. (US 5,584,425) and WALES as applied to claim 2 above, and further in view of SOLYNJES et al. (US 5,413,267).
Regarding claim 3, MASTRI et al. discloses a surgical system comprising a replaceable cartridge 34 configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable cartridge 32 constructed from metal or plastic.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to form the replaceable cartridge of MASTRI et al. from plastic or metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.1  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of SAVAGE et al. (US 5,584,425) as applied to claim 6 above, and further in view of and SOLYNJES et al. (US 5,413,267).
With respect to claim 7, MASTRI et al. discloses a surgical system comprising a replaceable cartridge 34 configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable cartridge 32 constructed from metal or plastic.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to form the replaceable cartridge of MASTRI et al. from plastic or metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a 2  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of SOLYNJES et al. (US 5,413,267).
With respect to claims 16 and 17, MASTRI et al. discloses a surgical system comprising a replaceable cartridge 34 configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable cartridge 32 constructed from metal or plastic.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to form the replaceable cartridge of MASTRI et al. from plastic or metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.3  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection the matter of MASTRI et al. specifically challenged in the argument.
Applicant's arguments with respect to claim 9 have been fully considered but they are not persuasive. Applicant has argued that 

In response to the rejection of claim 18, Applicant has argued that there is no clear disclosure by VIOLA of the limitations drawn to the insertability of an incompatible staple cartridge that has a proper length and width for the system, but is incompatible for a different reason thereof.  
As stated in the abstract of VIOLA, the surgical system disclosed comprises a jaw mechanism “which prevents loading of an incompatible cartridge”.  Column 2 lines 35-37, 43-51 of VIOLA states that a cartridge having an improper number of staples/fasteners or an improper size of staples/fasteners will have a cartridge body tab that is not complementary to the recess of the channel that receives the cartridge body.   Figure 3 of VIOLA illustrates an incompatible cartridge that has a proper cartridge body length and width; however, the alignment of the tabs of the cartridge body with the recesses of the channel that receives the cartridge body are off alignment.  Thus, Examiner maintains the rejection of Applicant’s claimed invention in view of  the system disclosed by VIOLA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
April 8, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Leshin, 125 USPQ 416.
        2 In re Leshin, 125 USPQ 416.
        3 In re Leshin, 125 USPQ 416.